Citation Nr: 9909439	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to an increased rating for trench foot, 
right, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for trench foot, left, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for psychiatric 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for burn 
scars, right leg.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appeal was last before the Board in April 
1997, at which time it was remanded for further development.  
Several attempts on the RO's part to carry out the requested 
development were unavailing.  In a rating decision entered in 
November 1997, the RO increased the rating for the veteran's 
service-connected psychiatric disability from zero percent to 
10 percent disabling, with which latter evaluation the 
veteran continues to disagree.  Thereafter, in a rating 
decision entered in October 1998, the RO awarded separate 10 
percent ratings (instead of the lone 10 percent rating that 
had been in effect for bilateral trench foot) for trench foot 
relative to each foot, with which respective determinations 
the veteran continues to disagree.  A Supplemental Statement 
of the Case was mailed to the veteran in October 1998.

Thereafter, the appeal was returned to the Board.


REMAND

The Board observes that, in its above-cited April 1997 
remand, the RO was directed to schedule the veteran to 
undergo a number of VA examinations.  However, while the RO 
did in fact subsequently schedule the veteran for the same 
(the latest of which VA examinations was scheduled to be 
accomplished in August 1998), the veteran failed to report 
for any scheduled examination.  The Board's review of the 
file discloses that the veteran apparently suffered a 
cardiovascular accident at some point in 1996 and, thus, the 
veteran may have had "good cause", in accordance with the 
pertinent provision of 38 C.F.R. § 3.655 (1998), for not 
reporting for the VA examinations.  At the same time, the 
Board would point out that the veteran has not been 
pertinently examined by VA (relative to any disability for 
which he presently seeks an increased disability rating on 
appeal) since 1994, and that an appellate disposition, with 
respect to each of his increased rating claims, is 
effectively frustrated by the absence of evidence bearing on 
the present severity of each disability for which an 
increased disability rating is sought.  Therefore, the Board 
elects, as is set forth in greater detail below, to again 
attempt to procure the veteran's pertinent examination by VA 
relative to each disability for which an increased rating is 
presently claimed.  The veteran is respectfully advised, 
however, that his non-attendance for the accomplishment of 
the same may have an adverse consequence with respect to any 
related increased rating claim on appeal.

Accordingly, the case is REMANDED for the following:


1. The RO should arrange for the veteran 
to undergo the following examinations:

a.  A VA examination by a board 
certified psychiatrist, if 
available, to determine the current 
severity of the veteran's service-
connected psychoneurosis.  Further, 
the examiner is specifically 
requested to assign a score 
representative of the veteran's 
service-connected psychiatric 
disability-related Global Assessment 
of Functioning.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to 
the examiner for review prior to the 
examination.

b.  A VA examination by a board 
certified orthopedist, if available, 
to determine the current severity of 
the veteran's service-connected 
trench foot, relative to each foot.  
In addition, the examiner is also 
requested to give a full description 
of the veteran's service-connected 
burn scars on the right leg, and 
comment on whether the scars are 
tender and painful or productive of 
limitation of function of any 
related part.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to 
the examiner for review prior to the 
examination.


2.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.


3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue on appeal.  In 
addition, in readjudicating the veteran's 
claim for an increased rating for 
psychoneurosis, the RO should consider 
the revised criteria pertaining to the 
evaluation of mental disorders, 38 C.F.R. 
Part 4 (effective November 7, 1996), as 
well as the criteria in effect prior to 
November 7, 1996, rating the veteran 
under the criteria most favorable to him.


4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any other issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 4 -


